Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 24, 2013

                                     No. 04-13-00078-CR

                                         Luis GOVEA,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS
                                        Appellee

                       From the 22nd District Court, Hays County, Texas
                                 Trial Court No. CR-12-0451
                       Honorable Billy Ray Subblefield, Judge Presiding

                                        ORDER
        The appellate record was complete on March 9, 2013; Appellant’s brief was originally
due to be filed on April 8, 2013. See TEX. R. APP. P. 38.6(a). On April 19, 2013, Appellant filed
an unopposed first motion for extension of time of to file the brief until May 20, 2013, for an
extension of forty days.
       Appellant’s motion is GRANTED. Appellant must file the brief by May 20, 2013.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court